Order filed January 3, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00627-CV
                                    ____________

                  IN THE MATTER OF D.A., A JUVENILE


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-07795J

                                    ORDER

      Appellant’s brief was due December 16, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 3, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                       PER CURIAM